DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The prior art does not teach or suggest (in combination with the other claim limitations) a multilayer ceramic electronic component comprising: a conductive resin layer disposed on the electrode layer and including a conductive metal, a graphene platelet, and a base resin; a nickel-plated layer disposed on the conductive resin layer; and a tin-plated layer disposed on the nickel-plated layer, wherein the graphene platelet has a planar shape, and wherein the graphene platelet includes a plurality of layered planar structures (claim 1 and its dependents).

The prior art does not teach or suggest (in combination with the other claim limitations) a multilayer ceramic electronic component comprising: a conductive resin layer disposed on the electrode layer and including a conductive metal and a base resin; a nickel-plated layer disposed on the conductive resin layer; and a tin-plated layer disposed on the nickel-plated layer, wherein two peaks are detected when a Raman analysis of the conductive resin layer is performed, wherein the conductive resin layer comprises a graphene platelet, wherein the graphene platelet has a planar shape, and wherein the graphene platelet includes a plurality of layered planar structures (claim 9 and its dependents).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068. The examiner can normally be reached M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848